ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 22, 1971 (251 So.2d 338) reversing the summary final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 267 So.2d 325, by its opinion and judgment filed September 27, 1972 and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to reinstate and affirm the decision of the circuit court.
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on August 31, 1971 is withdrawn, the opinion and judgment of this court filed June 22, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary final judgment of the circuit court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).